UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: February 17, 2009 (Date of earliest event reported) Lithia Motors, Inc. (Exact Name of Registrant as Specified in Its Charter) Oregon 0-21789 93 - 0572810 (State or Other Jurisdiction of (Commission File (IRS Employer Incorporation or Organization) Number) Identification No.) 360 E. Jackson Street Medford, Oregon 97501 (address of Principal Executive Offices) (Zip Code) 541-776-6868 Registrant's Telephone Number, Including Area Code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01 Regulation FD Disclosure. On February 17, 2009, Lithia Motors, Inc. issued a press release announcing the sale of its Lithia Centennial Chrysler Jeep; Lithia Chrysler Jeep Dodge Fort Collins; and the small Lithia Hyundai of Fort Collins to local Colorado dealer Doug Moreland. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITHIA MOTORS, INC. (Registrant) Date: February 17, 2009 By: /s/ Kenneth E. Roberts Kenneth E. Roberts Assistant Secretary
